
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 34
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Bilbray, Mr. Lewis of
			 Georgia, Mr. Westmoreland,
			 Mr. Bishop of Georgia, and
			 Mr. David Scott of Georgia) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing condolences to and solidarity
		  with the people of the Commonwealth of Australia as they struggle against
		  deadly floods that began on December 24, 2010.
	
	
		Whereas in late December of 2010 and January of 2011
			 torrential rains poured down on Queensland, Australia, causing widespread
			 flooding;
		Whereas, as of January 12, 2011, over 200,000 people have
			 been detrimentally affected by the flooding, including at least 12 who have
			 died and 78 who are still missing;
		Whereas the floods have spread into a second state, New
			 South Wales, and now affect a total area larger than the State of Texas;
		Whereas at least 22 Queensland towns remain isolated or
			 inundated by the rising waters;
		Whereas Queensland Premier Anna Bligh has declared more
			 than half of Queensland a disaster zone, and Queensland officials estimate that
			 the flooding could cause up to $5,000,000,000 in damages;
		Whereas according to Australia’s Department of Foreign
			 Affairs and Trade, Queensland accounted for 19 percent of Australia’s gross
			 domestic product in 2009–2010;
		Whereas the flood waters have destroyed much of
			 Queensland’s economic infrastructure;
		Whereas the heavy rains continue and Australia’s Bureau of
			 Meteorology warned on January 11, 2011, that more flooding will likely
			 occur;
		Whereas Brisbane, Australia’s third largest city, is at
			 risk of severe flooding such that water is expected to overwhelm the dam built
			 after the devastating 1974 flood;
		Whereas Campbell Newman, the Lord Mayor of Brisbane, has
			 estimated that more than 20,000 homes are in danger;
		Whereas the United States and Australia are friends and
			 allies and have long maintained a partnership marked by superb cooperation and
			 mutual support in times of both war and peace;
		Whereas the United States Embassy in Australia has pledged
			 to fully support Prime Minister Julia Gillard and Queensland Premier Anna Bligh
			 as they respond to the floods;
		Whereas United States Embassy personnel in Australia are
			 donating to the Premier’s Flood Relief Appeal, volunteering to assist affected
			 communities, and connecting with American businesses that are interested in
			 donating food, clothing, furniture, or expertise to those in need; and
		Whereas Secretary of State Hillary Clinton affirmed on
			 January 3, 2011, Australia is an important partner and close friend of
			 the United States and we stand ready to provide assistance: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)expresses
			 condolences to and solidarity with the people of the Commonwealth of Australia
			 as they struggle against these deadly floods that began on December 24,
			 2010;
			(2)mourns the loss of
			 life resulting from the floods and expresses its deep sympathy for the
			 survivors, those affected and their families;
			(3)pledges its full
			 support and assistance as Australia searches for missing persons, continues to
			 battle the floodwaters, and rebuilds in the aftermath;
			(4)supports
			 continuing efforts by the United States Government, United States relief
			 agencies, and private citizens to assist Australia as it copes with this
			 natural disaster; and
			(5)urges the United
			 States Government and the internal community to provide additional assistance
			 to aid flood victims and support reconstruction efforts.
			
